Title: From John Adams to Thomas Cushing, 15 August 1785
From: Adams, John
To: Cushing, Thomas


          
            Sir,
            Grosvenor-Square. Westminster. 15th. August. 1785.
          
          Last evening Monsr: de le Tombe called upon me with your letter of 3d. July, inclosing the Massachusetts’ Act of Navigation. As you do me the honor to ask my Sentiments of this law, you shall have them without disguise. If the legislature passed it from a sanguine expectation that it will soon force or intimidate the British Ministry into such a treaty of Commerce as we desire, or can agree to, they will be disappointed. If it was adopted upon mature deliberation, as the beginning of a great System, which must be long & steadily pursued in order to produce its effect, I think it is a wise & manly regulation, which by the impolicy of Great-Britain & France had become necessary. I hope it will be followed by similar laws in all the other States. It may be adopted by every State from New-Hampshire to Pensylvania inclusively without inconvenience; but Maryland, Virginia, the Carolinas, & Georgia, for want of ships at first for their exportations, might meet with a temporary difficulty: It would not however be long, I think, before the other States would build Ships enough for their purposes. Such measures are not probably calculated to make my residence here very delightfull to me; but, as I did not come here upon a party of pleasure, this consideration weighs very little in my scales. As the prejudices of this nation, in favor of their Navigation-Act appear to be so strong, that the Ministry would not have dared to relax it further in our favor, an American Navigation-Act is the only thing wh: will ever stimulate them, or indeed which can ennable them to make a reasonable Adjustment with us— Let us not be too sanguine that even this will do it soon. Our states must unite in it to make it sensibly felt. This will be a work of time & a trial of patience, & it may take a turn to hostility. We should be prepared in our own minds for whatever may happen— Our Countrymen have too light ideas of their foreign Affairs.—
          I am, Sir, with great esteem, / Yrs: &c: &c
        